DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pixel control unit”, “an exposure time decision processing unit”, “signal processing unit”, “an exposure time information holding unit”, “a distance information acquisition unit” and “a control unit” in claims 1, 5-7 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Nagata (US 8,314,852) teaches an image capturing apparatus including an image capturing unit configured to capture an image, and a generation unit configured to generate an exposure period map by assigning, to each of the plurality of image sensor pixels, exposure control information to control a charge accumulation time, based on preliminary captured image data obtained by preliminary image capturing using the image capturing unit. The exposure control information includes first exposure control information corresponding to a first accumulation time and second exposure control information corresponding to an accumulation time longer than the first exposure control information.  A correction unit expands a first region having the first exposure control information on the exposure period map, and a control unit controls the accumulation time for each of the plurality of image sensor pixels in accordance with the exposure period map corrected by the correction unit.
Takado (US 10,979,647) teaches an imaging device that includes multiple pixels each having a photoelectric converter, a control unit that controls the pixels to output, from each pixel, a first signal based on charges generated by the photoelectric converter during first exposure time and a second signal based on charges generated by the photoelectric converter during second exposure time shorter than the first exposure time, a decision unit that decides whether or not a predetermined value is exceeded for each first signal output from the pixels and outputs a decision signal indicating a decision result, and a signal select unit that selects one of the first and second signals as an image forming signal of each pixel, and based on the decision signals of a target pixel and another pixel arranged in a predetermined region including the target pixel, the signal select unit selects the image forming signal of the target pixel.
Yamanaka et al. (US 2020/0314369) teaches an imaging apparatus in which a drive unit drives pixels so that a photoelectric conversion unit alternately performs accumulation of charges in a first exposure period and accumulation of charges in a second exposure period having different length from the first exposure period. A control unit performs a first exposure in a first cycle and performs a second exposure in second cycle when a result of detection indicates that a subject is not blinking. Further, the control unit performs a first exposure in a cycle different from the first cycle when the result of detection indicates that the subject is blinking. Specifically, at time t3, the synchronization signal generation circuit 212 outputs the vertical synchronization signal VD, ends the long-time exposure (A), and starts the short-time exposure (B). The vertical scanning circuit 101 controls the control signal TX to the high level and switches on the transfer transistor M1. Charges accumulated in the photoelectric conversion unit PD are transferred to the floating diffusion portion FD, and the potential of the floating diffusion portion FD decreases in accordance with the charges. 
However, none of the prior art of record teaches or suggests the combination of features required in in the independent claim 1 that includes, “… an exposure time decision processing unit configured to decide a length of the second exposure period based on the first signal, wherein the pixel unit includes a plurality of areas each including at least one pixel, wherein the exposure time decision processing unit is configured to decide a length of the second exposure period in each of the plurality of areas based on the first signal in each of the plurality of areas, and wherein the pixel control unit is configured to start the second exposure period in the pixels of a first area of the plurality of areas in one frame after the first signal is output from the pixels of the first area in the one frame and before the first signal is output from the pixels of a second area of the plurality of areas in the one frame.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T TRAN/Primary Examiner, Art Unit 2697